 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of May
1, 2017 (the “Effective Date”), by and between Peter Taddeo (the “Executive”)
and Mint Organics Inc., a Florida corporation (the “Company”).

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1. Term. The Executive’s employment hereunder shall be effective as of the
Effective Date and shall continue until the third anniversary thereof, unless
terminated earlier pursuant to Section 5 of this Agreement; provided that, on
such third anniversary of the Effective Date and each annual anniversary
thereafter (such date and each annual anniversary thereof, a “Renewal Date”),
the Agreement shall be deemed to be automatically extended, upon the same terms
and conditions, for successive periods of one year, unless either party provides
written notice of its intention not to extend the term of the Agreement at least
90 days’ prior to the applicable Renewal Date. The period during which the
Executive is employed by the Company hereunder is hereinafter referred to as the
“Employment Term”.

 

2. Position and Duties.

 

2.1 Position. During the Employment Term, the Executive shall serve as the Chief
Executive Officer, reporting to the Chief Executive Officer of Biotech Products
Services and Research, Inc. (“BPSR”) (“BPSR CEO”). In such position, the
Executive shall have such duties, authority and responsibility as shall be
determined from time to time by the BPSR CEO, which duties, authority and
responsibility are consistent with the Executive’s position. The Company will
also take action to immediately have the formal appointment of Executive to the
Board of Directors of the Company (the “Board”). The Company shall take all
proper and legal actions to have Executive elected and remain a member of the
Board during the Employment Term, subject to state and federal law and the
bylaws of the Company. At any time that the Executive elects not to serve on the
Board, then the Executive’s right to a full voting seat on the Board will no
longer exist and instead will be subject to the determination of the Board.

 

2.2 Duties. During the Employment Term, the Executive shall devote substantially
all of his business time and attention to the performance of the Executive’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the performance of such services either directly or indirectly without the prior
written consent of the Board. Notwithstanding the foregoing, the Executive will
be permitted to (a) with the prior written consent of the Board (which consent
can be withheld by the Board in its discretion) act or serve as a director,
trustee, committee member or principal of any type of business, civic or
charitable organization as long as such activities are disclosed in writing to
the BPSR CEO, and (b) purchase or own less than five percent (5%) of the
publicly traded securities of any corporation; provided that, such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation; provided
further that, the activities described in clauses (a) and (b) do not interfere
with the performance of the Executive’s duties and responsibilities to the
Company as provided hereunder, including, but not limited to, the obligations
set forth in Section 2 hereof.

 

   

  

 

3. Place of Performance. The principal place of Executive’s employment shall be
at the Executive’s residence in Miami Beach, Florida, until such time that a
corporate office location for the Company is determined. In addition, the
Executive may be required to travel on Company business during the Employment
Term.

 

4. Compensation.

 

4.1 Base Salary. The Company shall pay the Executive an annual rate of base
salary of $180,000 during the period prior to the Company, through one of its
subsidiaries, or by other means, obtains or acquires access for a license from a
state to dispense cannabis (“License”) which shall accrue commencing as of the
Effective Date and shall be payable upon the Company generating sufficient net
revenue or obtaining sufficient third party financing; and thereafter payable in
periodic installments in accordance with the Company’s customary payroll
practices, but no less frequently than monthly. The Executive’s base salary
shall automatically be adjusted to an annual rate of base salary of $250,000
once the License is obtained. The Executive’s base salary shall be reviewed at
least annually by the Board and the Board may, but shall not be required to,
increase the base salary during the Employment Term. The Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as “Base
Salary”.

 

4.2 Annual Bonus. For each complete fiscal year of the Employment Term, the
Executive shall be eligible to earn an annual bonus (the “Annual Bonus”) equal
to a percentage of Base Salary (the “Target Bonus”) established by the Board, as
in effect at the beginning of the applicable fiscal year, based on achievement
of target performance goals and benchmarks (i.e., Licenses obtained, timing and
budget to build dispensaries, products brought to market, funding, supply
arrangements, production and revenue goals) mutually established by the Board
and the Executive. The Target Bonus is expected to be a minimum of one times the
Base Salary, consistent with bonuses that are paid to other key executive
management members of the Company and subject to determination and approval by
the Board.

 

  2 

  

 

4.3 Signing Bonus. The Company shall pay the Executive a lump sum cash signing
bonus of $25,000 (the “Signing Bonus”) in consideration for services rendered by
the Executive to the Company and which shall be accrued and paid by the Company
upon the Company having sufficient cash flow.

 

4.4 Equity Awards.

 

(a) As incentive to enter into this Agreement, on the Effective Date, the
Company will grant the Executive 1,000,000 shares of unregistered Common Stock
of BPSR, vesting on the date the Company, through one of its subsidiaries,
obtains a license from a state to dispense cannabis (“License”) or December 31,
2017, whichever is earlier, and provided that Executive’s employment has not
been terminated prior to the time the vesting conditions herein have been met.

 

(b) The Executive shall be eligible to receive annual equity awards under the
Company’s equity plan, if any, which is no less favorable than is provided to
other key executive management members of the Company. Nothwithstanding the
foregoing, the Executive shall be eligible to participate in BPSR’s equity plan,
if any, to be determined by the Board of BPSR. The target equity award under the
Company’s equity plan and/or BPSR’s equity plan, if any, is expected to be a
factor of the Executive’s Base Salary, consistent with bonuses that are paid to
other key executive management members of the Company and subject to
determination and approval by the Board.

 

4.5 Fringe Benefits and Perquisites. During the Employment Term, the Executive
shall be entitled to fringe benefits and perquisites consistent with the
practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company. Notwithstanding the foregoing, during the Employment Term, the Company
shall provide the Executive with the following benefits;

 

(a) Health and dental insurance for the Executive and his spouse which is no
less favorable than is provided to other similarly situated executives of the
Company; Company shall also agree to reimburse the amount of family deductible
required to be paid by insured under such plans or contribute the maximum
allowable HSA contribution limits per year depending on which type of plans are
obtained by the Company.

 

(b) An automobile expense allowance of $1,000 per month.

 

(c) Reimbursement for all reasonable and necessary out-of-pocket business,
entertainment and travel expenses incurred by the Executive in connection with
the performance of the Executive’s duties hereunder in accordance with the
Company’s expense reimbursement policies and procedures; provided, however, any
expenditure or budget for travel and entertainment shall be pre-approved by the
BPSR CEO.

 

  3 

  

 

4.6 Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.

 

4.7 Vacation; Paid Time-off. During the Employment Term, the Executive shall be
entitled to five (5) weeks of paid vacation days per year during the Employment
Term, and prorated for partial periods and in accordance with the Company’s
vacation policies, as in effect from time to time. The Executive shall receive
other paid time-off in accordance with the Company’s policies for executive
officers as such policies may exist from time to time.

 

4.8 Indemnification. In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Company related to any contest or
dispute between the Executive and the Company or any of its affiliates with
respect to this Agreement or the Executive’s employment hereunder, by reason of
the fact that the Executive is or was a director or officer of the Company, or
any affiliate of the Company, or is or was serving at the request of the Company
as a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company from and against any liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys’ fees).

 

4.9 Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

5. Termination of Employment. The Employment Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least 90 days’ advance
written notice of any termination of the Executive’s employment. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.

 

  4 

  

 

5.1 Non-renewal by the Executive, Termination for Cause or Resignation without
Good Reason.

 

(a) The Executive’s employment hereunder may be terminated upon either
Executive’s decision to not renew the Agreement in accordance with Section 1, by
the Company for Cause or by the Executive without Good Reason. If the
Executive’s employment is terminated upon the Executive’s failure to renew the
Agreement, by the Company for Cause or by the Executive without Good Reason, the
Executive shall be entitled to receive:

 

  (i) any accrued but unpaid Base Salary and accrued but unused vacation which
shall be paid within one (1) week following the Termination Date (as defined
below) in accordance with the Company’s customary payroll procedures;        
(ii) any earned but unpaid Annual Bonus with respect to any completed period
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date; provided that, if the Executive’s employment is
terminated by the Company for Cause, then any such accrued but unpaid Annual
Bonus shall be forfeited;         (iii) reimbursement for all unreimbursed
business expenses properly incurred by the Executive, which shall be subject to
and paid in accordance with the Company’s expense reimbursement policy;        
(iv) such employee benefits (including equity compensation), if any, to which
the Executive may be entitled under the Company’s employee benefit plans as of
the Termination Date; provided that, in no event shall the Executive be entitled
to any payments in the nature of severance or termination payments except as
specifically provided herein;         (v) equity awards granted to Executive
that are vested and/or earned through date of termination; and         (vi) any
of the Past Due Amounts which are outstanding as of the date of the termination.

 

Items (i) through (vi) are referred to herein collectively as the “Accrued
Amounts”.

 

(a) For purposes of this Agreement, “Cause” shall mean

 

  5 

  

 

  (i) the Executive’s failure to perform his duties (other than any such failure
resulting from incapacity due to physical or mental illness) after demand for
substantial performance is delivered by the Company to Executive that
specifically identifies the manner in which the Company believes that Executive
has not substantially performed his duties;         (ii) the Executive’s failure
to comply with any valid, legal, material directive of the BPSR CEO which
reasonably relates to the performance of his duties (other than any such failure
resulting from incapacity due to physical or mental illness);         (iii) the
Executive’s proven engagement in dishonesty, illegal conduct or gross
misconduct, which is, in each case, injurious to the Company or its affiliates;
        (iv) the Executive’s proven embezzlement, misappropriation or fraud,
whether or not related to the Executive’s employment with the Company;        
(v) the Executive’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent);         (vi) the
Executive’s proven willful unauthorized disclosure of Confidential Information
(as defined below);         (vii) the Executive’s intentional material breach of
any material obligation under this Agreement or any other written agreement
between the Executive and the Company; or         (viii) any material failure by
the Executive to comply with the Company’s written policies or rules, as they
may be in effect from time to time during the Employment Term, provided such
failure causes reputational or financial harm to the Company.

 

For purposes of this section, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.

 

Except for a failure, breach or refusal which, by its nature, cannot reasonably
be expected to be cured, the Executive shall have ten (10) business days from
the delivery of written notice by the Company within which to address and make
efforts to reasonably cure any acts constituting Cause and such failure, breach
or refusal is not cured within ninety (90) days from the date of notice;
provided however, that, if the Company reasonably expects irreparable injury
from a delay of ninety (90) days, the Company may give the Executive notice of
such shorter period within which to cure as is reasonable under the
circumstances, which may include the termination of the Executive’s employment
without notice and with immediate effect.

 

  6 

  

 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, in each case during the Employment Term without the
Executive’s written consent:

 

  (ix) a material reduction in the Executive’s Base Salary;         (x) any
material breach by the Company of any material provision of this Agreement or
any material provision of any other agreement between the Executive and the
Company;         (xi) the Company’s failure to obtain an agreement from any
successor to the Company to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place, except where such assumption occurs by
operation of law; or         (xii) a material, adverse change in the Executive’s
authority, duties or responsibilities (other than temporarily while the
Executive is physically or mentally incapacitated or as required by applicable
law) taking into account the Company’s size, status as a public company and
capitalization as of the date of this Agreement.

 

The Executive cannot terminate his employment for “Good Reason” unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason and the Company has had at
least (ten) 10 business days from the date on which such notice is provided to
address and make efforts to reasonably cure any acts constituting Cause and such
failure, breach or refusal is not cured within ninety (90) days from the date of
notice. If the Executive does not terminate his employment for Good Reason
within six months after the first occurrence of the applicable grounds unrelated
to financial breaches, then the Executive will be deemed to have waived his
right to terminate for Good Reason with respect to such non-financial related
grounds. Unless specifically waived in writing by Executive to the Company, the
right of Executive to terminate his employment for Good Reason based on
financially related grounds shall not terminate unless the grounds for
termination have been cured by the Company within the appropriate time
constraints. The Executive may elect at his sole discretion to defer providing
notification to the Company with respect to the existence of any circumstances
providing financial grounds for termination for Good Reason and in no way does
such deferral by Executive constitute a suspension or waiver by Executive of
such financial grounds for termination unless agreed to specifically in writing
by Executive.

 

  7 

  

 

5.2 Non-renewal by the Company, Termination without Cause or Resignation for
Good Reason. The Employment Term and the Executive’s employment hereunder may be
terminated by the Executive for Good Reason or by the Company without Cause or
on account of the Company’s failure to renew the Agreement in accordance with
Section 1. In the event of such termination, the Executive shall be entitled to
receive the Accrued Amounts and subject to the Executive’s compliance with
Section 6, Section 7, Section 8 and Section 9 of this Agreement and the
execution of a mutual release of claims to each party, their affiliates and
their respective officers and directors in a form (to be reasonable and
customary for this purpose) provided by the Company (the “Release”), the
Executive shall be entitled to receive the following:

 

(a) continued Base Salary for two years following the Termination Date or the
remaining term of the Agreement at time of Termination, whichever is longer.
Amounts shall be payable in equal monthly installments in accordance with the
Company’s normal payroll practices, but no less frequently than monthly;
provided that, the first installment payment shall include all amounts of Base
Salary that would otherwise have been paid to the Executive during the period
beginning on the Termination Date and ending on the first payment date if no
delay had been imposed;

 

(b) a payment equal to the product of (i) the Annual Bonus, if any, that the
Executive would have earned for the fiscal year in which the Termination Date
occurs based on achievement of the applicable performance goals for such year
and (ii) a fraction, the numerator of which is the number of days the Executive
was employed by the Company during the year of termination and the denominator
of which is the number of days in such year (the “Pro-Rata Bonus”). This amount
shall be paid on the date that annual bonuses are paid to similarly situated
executives;

 

(c) The treatment of any outstanding equity awards shall be determined in
accordance with the terms of the applicable award agreements.

 

(d) Notwithstanding the terms of any applicable award agreements:

 

  (i) all outstanding unvested stock options or warrants granted to the
Executive during the Employment Term shall become fully vested and exercisable
for the remainder of their full term;         (ii) all outstanding equity-based
compensation awards that are intended to constitute performance-based
compensation under Section 162(m)(4)(C) of the Code shall remain outstanding and
shall vest or be forfeited in accordance with the terms of the applicable award
agreements, if the applicable performance goals are satisfied.

 

  8 

  

 

5.3 Death or Disability.

 

(a) The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.

 

(b) If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

 

  (i) the Accrued Amounts;         (ii) the Executive’s Base Salary for two
years;         (iii) continued health insurance for Executive’s spouse for one
year;         (iv) full vesting of all equity grants, warrants or other stock
options issued to Executive and         (v) a lump sum payment equal to the
Annual Bonus, if any, that the Executive would have earned for the fiscal year
in which the Termination Date occurs based on the achievement of applicable
performance goals for such year, which shall be payable on the date that annual
bonuses are paid to the Company’s similarly situated executives, but in no event
later than two-and-a-half (2 1/2) months following the end of the fiscal year in
which the Termination Date occurs. Notwithstanding any other provision contained
herein, all payments made in connection with the Executive’s Disability shall be
provided in a manner which is consistent with federal and state law.

 

(c) For purposes of this Agreement, Disability shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform his
duties and responsibilities under this Agreement for or one hundred twenty (120)
consecutive days. Any question as to the existence of the Executive’s Disability
as to which the Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the
Executive and the Company. If the Executive and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Executive shall be final and conclusive for all purposes of this Agreement.

 

  9 

  

 

5.4 Change in Control Termination.

 

(a) Notwithstanding any other provision contained herein, if the Executive’s
employment hereunder is terminated by the Executive for Good Reason or by the
Company on account of its failure to renew the Agreement in accordance with
Section 1 or without Cause (other than on account of the Executive’s death or
Disability), in each case within twelve (12) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and the
Executive shall be entitled to receive the following:

 

  (i) a lump sum payment equal to three (3) times the sum of the Executive’s
Base Salary and Target Bonus for the year in which the Termination Date occurs
(or if greater, the year immediately preceding the year in which the Change in
Control occurs), which shall be paid within 50 days following the Termination
Date; and         (ii) a lump sum payment equal to the Executive’s Target Bonus
for the fiscal year in which the Termination Date occurs, which shall be paid
within sixty (60) days following the Termination Date.

 

(b) Notwithstanding the terms of any equity incentive plan or award agreements,
as applicable:

 

  (i) all outstanding unvested stock options and warrants granted to the
Executive during the Employment Term shall become fully vested and exercisable
for the remainder of their full term;         (ii) all outstanding equity-based
compensation awards that are intended to constitute performance-based
compensation under Section 162(m)(4)(C) of the Code shall remain outstanding and
shall vest or be forfeited in accordance with the terms of the applicable award
agreements, if the applicable performance goals are satisfied.

 

(c) For purposes of this Agreement, “Change in Control” shall mean

 

  (i) the sale of all or substantially all of the Company’s assets.         (ii)
a Person (or more than one Person acting as a group) acquires ownership
interests in the Company that, together with the Company interests held by such
Person or group, constitutes more than 50% of the total voting power of the
stock of the Company as the result of a transaction other than one in which the
stockholders of the Company transfer a portion of the Company interests held by
them to a third party as part of a financing and/or a transaction associated
with the acquisition of additional assets by the Company or an Affiliate;
provided, that a Change in Control shall not occur if any Person (or more than
one Person acting as a group) owns more than 50% of the total voting power of
the Company’s stock and acquires additional stock.

 

  10 

  

 

5.5 Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination on account of the Executive’s death) shall be communicated by
written notice of termination (“Notice of Termination”) to the other party
hereto in accordance with Section 23. The Notice of Termination shall specify:

 

(a) The termination provision of this Agreement relied upon;

 

(b) To the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and

 

(c) The applicable Termination Date.

 

5.6 Termination Date. The Executive’s Termination Date shall be:

 

(a) If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

 

(b) If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

 

(c) If the Company terminates the Executive’s employment hereunder for Cause,
the date the Notice of Termination is delivered to the Executive;

 

(d) If the Executive’s employment hereunder terminates because either party
provides notice of non-renewal pursuant to Section 1, the Renewal Date
immediately following the date on which the applicable party delivers notice of
non-renewal.

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

 

5.7 Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company, its subsidiaries
or any of its affiliates.

 

6. Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate based on the Executive’s Base
Salary on the Termination Date.

 

  11 

  

 

7. Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

 

7.1 Confidential Information Defined.

 

(a) Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, computer programs,
computer software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to the
Company in confidence.

 

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive’s behalf.

 

  12 

  

 

(b) Company Creation and Use of Confidential Information.

 

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings.
The Executive understands and acknowledges that as a result of these efforts,
the Company has created, and continues to use and create Confidential
Information. This Confidential Information provides the Company with a
competitive advantage over others in the marketplace.

 

(c) Disclosure and Use Restrictions.

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the BPSR CEO acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent the BPSR
CEO acting on behalf of the Company in each instance (and then, such disclosure
shall be made only within the limits and to the extent of such duties or
consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Executive
shall promptly provide written notice of any such order to BPSR CEO.

 

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.

 

  13 

  

 

Notwithstanding the foregoing or anything contained herein, the Company
acknowledges and consents to the Executive’s use of his personal computers,
email, texting services, smartphone, PDAs, fax machines and similar devices
(collectively, “Personal Property”), to conduct business on behalf of the
Company, which may include the transmittal of Confidential Information;
provided, however, that the Executive shall take reasonable care to prevent the
disclosure of any Confidential Information to unauthorized third parties without
the consent of the Company.

 

8. Restrictive Covenants.

 

8.1 Acknowledgment. The Executive understands that the nature of the Executive’s
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company. The Executive
understands and acknowledges that the intellectual or other services he provides
to the Company are unique, special or extraordinary.

 

The Executive further understands and acknowledges that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

 

8.2 Non-competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the 12 months, to run
consecutively, beginning on the last day of the Executive’s employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity.

 

For purposes of this Section 8, “Prohibited Activity” is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern or
any other similar capacity to an entity engaged in the same or similar business
as the Company. Prohibited Activity also includes activity that may require or
inevitably requires disclosure of trade secrets, proprietary information or
Confidential Information.

 

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Chief Executive Officer of the Company.

 

  14 

  

 

8.3 Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during 24
months, to run consecutively, beginning on the last day of the Executive’s
employment with the Company.

 

8.4 Non-solicitation of Customers. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
he will have access to and learn about much or all of the Company’s customer
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information and other information identifying facts
and circumstances specific to the customer and relevant to sales.

 

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

 

The Executive agrees and covenants, during 12 months, to run consecutively,
beginning on the last day of the Executive’s employment with the Company, not to
directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact or meet with the Company’s current, former or prospective customers for
purposes of offering or accepting goods or services similar to or competitive
with those offered by the Company.

 

9. Non-disparagement. The Executive agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Company or its businesses, or any of its employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties.

 

This Section 9 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to Chief Executive Officer of the Company.

 

The Company agrees and covenants that it shall cause its officers and directors
to refrain from making any defamatory or disparaging remarks, comments or
statements concerning the Executive to any third parties.

 

  15 

  

 

10. Acknowledgement. The Executive acknowledges and agrees that the services to
be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.

 

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company’s rights under Section 7, Section 8 and
Section 9 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 7,
Section 8 and Section 9 of this Agreement or the Company’s enforcement thereof.

 

11. Proprietary Rights.

 

11.1 Work Product. The Executive acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by the Executive
individually or jointly with others during the period of his employment by the
Company and relating in any way to the business or contemplated business,
research or development of the Company (regardless of when or where the Work
Product is prepared or whose equipment or other resources is used in preparing
the same) and all printed, physical and electronic copies, all improvements,
rights and claims related to the foregoing, and other tangible embodiments
thereof (collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of the Company.

 

11.2 Work Made for Hire; Assignment. The Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
the Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive’s entire right, title and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.

 

  16 

  

 

11.3 Reserved.

 

11.4 Further Assurances; Power of Attorney. During and after his employment, the
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any such
documents on the Executive’s behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company’s request (without limiting the rights the
Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be effected by the
Executive’s subsequent incapacity.

 

11.5 No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
him by the Company.

 

12. Security.

 

12.1 Security and Access. The Executive agrees and covenants (a) to comply with
all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities
Information Technology and Access Resources”); (b) not to access or use any
Facilities and Information Technology Resources except as authorized by the
Company; and (iii) not to access or use any Facilities and Information
Technology Resources in any manner after the termination of the Executive’s
employment by the Company, whether termination is voluntary or involuntary. The
Executive agrees to notify the Company promptly in the event he learns of any
violation of the foregoing by others, or of any other misappropriation or
unauthorized access, use, reproduction or reverse engineering of, or tampering
with any Facilities and Information Technology Access Resources or other Company
property or materials by others.

 

  17 

  

 

12.2 Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in the
Executive’s possession or control, including those stored on any non-Company
devices, networks, storage locations and media in the Executive’s possession or
control. Notwithstanding the foregoing, the Company acknowledges and agrees that
any Personal Property purchased by the Executive with his personal funds shall
remain the property of the Executive; provided, however, the Executive shall
delete all Confidential Information stored on such Personal Property upon the
termination of this Agreement; and, provided, further, the Company shall have
the right to have such Personal Property inspected by an independent third party
to ensure the Executive’s compliance with the foregoing.

 

13. Publicity. The Company may not, without the written consent of the
Executive, use and display, by the Company and its agents, representatives and
licensees, the Executive’s name, voice, likeness, image, appearance and
biographical information in, on or in connection with any pictures, photographs,
audio and video recordings, digital images, websites, television programs and
advertising, other advertising and publicity, sales and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”) without further consent from
or royalty, payment or other compensation to the Executive. The Executive hereby
forever waives and releases the Company and its directors, officers, employees
and agents from any and all claims, actions, damages, losses, costs, expenses
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’ and licensees’ exercise of their rights in connection with any
Permitted Uses.

 

  18 

  

  

14. Remedies. In the event of a breach or threatened breach by the Executive of
Section 7, Section 8 or Section 9 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, equitable relief
against such breach or threatened breach from any court of competent
jurisdiction, with the necessity of showing actual damages or that money damages
would not afford an adequate remedy, and with the necessity of posting bond or
other security to move forward on legal actions. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief, understanding that should the Executive
prevail, the Company will pay executive for all legal expenses, lost income, and
lost opportunity costs. The only damages the executive will pay should he not
prevail will be for proven losses and actual damages, excluding legal costs.

 

15. Mediation /Arbitration. Any dispute, controversy or claim arising out of or
related to this Agreement or any breach of this Agreement shall be submitted to
an independent third party mediator. Should there be issues that cannot be
resolved in a mediation process, then the dispute shall be forwarded to
arbitration and shall be administered by the American Arbitration Association
and conducted consistently with the rules, regulations and requirements thereof
as well as any requirements imposed by state law. Any award determination shall
be final and binding upon the Parties. The Company will be responsible for all
costs of these proceedings.

 

16. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Florida without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of Florida, county of Miami-Dade. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

17. Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

18. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by Chief Executive Officer of the Company. No waiver
by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.

 

  19 

  

 

19. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

20. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

21. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

22. Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

23. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses as specified by the parties.

 

  20 

  

 

24. Representations of the Executive. The Executive represents and warrants to
the Company that:

 

24.1 The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

 

24.2 The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

25. Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.

 

26. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

27. Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

  21 

  

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  MINT ORGANICS, INC.         By /s/ Albert Mitrani   Name: Albert Mitrani  
Title: President         BIOTECH PRODUCTS SERVICES AND RESEARCH, INC.       By
/s/ Albert Mitrani   Name: Albert Mitrani   Title: Chief Executive Officer

 

EXECUTIVE       Signature: /s/ Peter Taddeo   Name: Peter Taddeo  

 

  22 

  

 

 

